Citation Nr: 0005822	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle and foot injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for a left hydrocele.

3.  Entitlement to a compensable rating for an enlarged right 
epididymis.

ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 10 percent disability 
rating for residuals of a left ankle and foot injury, and 
which continued noncompensable ratings for a left hydrocele 
and for an enlarged right epididymis.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of a left ankle 
and foot injury are manifested by limitation of left ankle 
motion to 10 degrees of dorsiflexion and 30 degrees of 
plantar flexion with foot and ankle pain, some slight 
swelling, soreness, tenderness and edema.

3.  The veteran's service-connected left hydrocele is 
asymptomatic.

4.  The veteran's service-connected enlarged right epididymis 
is asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left ankle and foot injury have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (1999).

2.  The criteria for a compensable evaluation for a left 
hydrocele have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.115b, Diagnostic 
Code 7525 (1999).

3.  The criteria for a compensable evaluation for an enlarged 
right epididymis have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.115b, 
Diagnostic Code 7525 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher 
evaluation for his service-connected residuals of a left 
ankle and foot injury and to compensable ratings for his 
service-connected left hydrocele and enlarged right 
epididymis because all of these disorders are more disabling 
than contemplated by their current ratings.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Evaluation of residuals of a left ankle and foot injury

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The RO granted service connection for residuals of a left 
ankle and foot injury in May 1965 and assigned a 
noncompensable rating by analogy pursuant to Diagnostic Code 
(DC) 5299.  In December 1995 the RO increased the rating to 
10 percent pursuant to DC 5284.

Under 38 C.F.R. § 4.71a, DC 5284, pertaining to foot 
injuries, loss of use of the foot warrants a 40 percent 
rating, severe disability warrants a 30 percent rating, 
moderately severe disability warrants a 20 percent rating and 
moderate disability warrants a 10 percent rating.

The veteran underwent private hospitalization and treatment 
from November 1994 to March 1995 and VA examinations in 
September 1995.  Private examination, evaluation and 
hospitalization records from this period do not address a 
left foot or ankle disorder.  During a VA joints examination 
the veteran reported having sustained a left foot and ankle 
injury in service after having been run over by a truck.  
Examination of the left foot and ankle disclosed no swelling, 
deformity or laxity.  Range of motion was limited to 25 
degrees of plantar flexion and 5 degrees of dorsiflexion with 
pain, there were no distal pulses, slow capillary refill and 
decreased sensation upon light touch around the foot.  X-rays 
disclosed arthritis and mild hallux valgus.  The diagnosis 
included suspected post-traumatic degenerative arthritis of 
the left foot and ankle.  The report of a contemporaneous aid 
and attendance/housebound examination notes some functional 
restriction resulting from the amputation of the veteran's 
right leg below the knee but no functional loss in the lower 
left extremity.

VA treatment records from January 1996 to January 1997 
include a single reference to residuals of a left foot and 
ankle injury.  The veteran reported no ankle or foot 
discomfort.  Findings included absence of left foot lesions 
or ulcers, slight left ankle edema, distal hair loss and 
thickened, mycotic toe nails.

A VA physician who examined the veteran's feet in March 1997 
noted his report of persistent ankle pain and soreness with 
occasional swelling, especially upon prolonged standing and 
walking.  Examination disclosed left ankle tenderness, 
soreness and some pain upon motion but no instability.  Range 
of motion was 10 degrees of dorsiflexion and 30 degrees of 
plantar flexion with slight swelling.  The examiner also 
noted scars around the left ankle where the veteran had a 
vein graft for open heart surgery.

VA treatment records disclosed a trace of lower left 
extremity pitting edema in May 1997, diminished left ankle 
pulses and the skin diseases onychomycosis and xerosis in 
June and September 1997, and absence of left foot or ankle 
pain or lesions in March 1998.

During a November 1998 VA examination the veteran repeated 
prior complaints of left foot and ankle discomfort.  Although 
he reported no specific flare-ups, the report notes that the 
veteran's left ankle and foot disability made daily 
activities more difficult.  The examining physician found 
chronic left foot and ankle swelling, pain and tenderness and 
range of plantar flexion to 30 degrees but no additional 
deformity.  The examiner also noted that the veteran found 
some pain relief by wearing orthotics in his left shoe.  X-
rays disclosed minimal degenerative arthritis and 
osteoporosis.

In the Board's judgment, review of the totality of the 
medical evidence fails to demonstrate that the veteran's left 
foot and ankle disorder warrants an evaluation in excess of 
10 percent.  Medical evidence shows that the veteran's 
symptomatology includes limitation of left ankle motion to 10 
degrees of dorsiflexion and 30 degrees of plantar flexion 
with foot and ankle pain, slight swelling, soreness, 
tenderness and edema.  Normal range of motion is 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  The Board finds that the veteran presents 
no more than moderate limitation of motion under this 
regulation.  Although a VA examiner found that the veteran's 
mobility was affected by his left foot and ankle disorder, 
there is no medical evidence of functional loss due to pain.  
Therefore, a higher evaluation for pain is not appropriate.  
See DeLuca v. Brown, 8 Vet. App. at 206-207.  In light of the 
foregoing, the Board finds that the severity of the veteran's 
left ankle and foot disability is no more than moderate, 
consistent with a 10 percent rating under DC 5284.

Analysis of the veteran's symptoms under other provisions 
including DCs pertaining to ankle or foot disorders cannot 
provide a higher evaluation for the veteran's disorder.  For 
example, because the limitation of left ankle motion is 
moderate but not marked, a higher evaluation is not available 
under DC 5271.  Furthermore, as the veteran is not shown to 
have left ankle ankylosis, malunion of the os calsis or 
astragalus, or astragalectomy, DCs 5270 to 5274 are not 
appropriate.  Similarly, the veteran is not diagnosed with 
flatfoot, weak foot, claw foot, or malunion or nonunion of 
tarsal or metatarsal bones, so DCs 5276, 5277, 5278, and 5283 
are not appropriate.  Therefore, the Board finds that the 
evidence of record supports an evaluation of no more than 10 
percent for a left ankle and foot disability.


B.  Evaluation of a left hydrocele and an enlarged right 
epididymis

The RO granted service connection for a left hydrocele in May 
1965 and assigned a noncompensable disability rating by 
analogy under DC 7599, later changed to DC 7525.  The RO 
granted service connection for an enlarged right epididymis 
in December 1995 and also assigned a noncompensable 
disability rating by analogy under DC 7525.

DCs for a left hydrocele and an enlarged right epididymis are 
not specifically listed in the rating schedule.  Therefore, 
these disabilities must be evaluated by analogy.  See 
38 C.F.R. § 4.20, 4.27 (1999).  When a disability is not 
listed in the diagnostic code, the VA may assign a rating 
pursuant to a code provision pertaining to a related disorder 
for which affected functions, anatomical localization and 
symptomatology are similar.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  Evaluation of the veteran's left hydrocele 
and enlarged right epididymis under 38 U.S.C.A. § 4.115b, DC 
7525, pertaining to epididmo-orchitis, is appropriate because 
the symptomatology for these disorders is similar and affects 
the same functions and anatomical areas.

Under 38 C.F.R. § 4.115b, DC 7525, epididmo-orchitis is rated 
as a urinary tract infection.  Under 38 C.F.R. § 4.115a, a 30 
percent evaluation is warranted for a recurring urinary tract 
infection requiring drainage or hospitalization more than 
twice a year, or continuous intensive management; a 10 
percent evaluation is warranted for a urinary tract infection 
requiring long-term drug therapy and one or two 
hospitalizations a year, or intermittent intensive 
management.

The veteran underwent VA physical and radiological 
examinations and treatment from 1995 to 1999.  September 1995 
examination records note the veteran's report of having a 
repaired left hydrocele and absence of obstructive or 
irritative voiding symptoms or dysuria, hematuria, 
incontinence or urinary tract infections.  Examiners found 
bilateral testicular calcifications, thickening of the 
scrotum wall and prominent right epididymis consistent with 
the veteran's history of recurrent inflammatory process.  
Treatment records from January 1996 to January 1997 document 
a painful urinary tract infection that resolved with 
conservative treatment, nocturia twice nightly, an improved 
urinary stream, a history of epididymitis, an enlarged left 
testicle, a tender right testicle and no lesions or ulcers.  
An April 1997 examination confirmed the veteran's report of 
right testicular pain and tenderness in the right spermatic 
cord.  The veteran also complained of urinary hesitancy.  
Objective findings included an atrophied right testicle, 
absence of dysuria, hematuria, penile discharge or urinary 
tract infection.  Treatment records from April 1997 to March 
1998 attribute urinary hesitancy, diminished urinary stream 
and nocturia three or four times a night to benign prostatic 
hypertrophy.  At VA examinations in November 1998 and 
February 1999 the veteran reported decreased stream force, 
daily urination every two or three hours, nocturia three or 
four times a night, hesitancy, dribbling, dysuria, and a 
history of urinary tract infections.  He denied incomplete 
emptying, hematuria and incontinence.  Physical and 
radiological examinations disclosed epididymal calcifications 
on the right.  Diagnoses included moderate obstructive 
uropathy which responded well to medication.  No medical 
records associated with the claims file include current 
findings pertaining to a left hydrocele.

Although medical evidence confirms the urinary tract 
symptomatology described above, an opinion from a VA 
physician who reviewed the claims file states that none of 
the current symptoms are attributable to a service-connected 
disorder.  Instead a May 1999 evaluation report states that 
symptomatology associated with the veteran's obstructive 
uropathy are attributable solely to a nonservice-connected 
prostate disorder and "are not related to his service-
connected hydrocele or epididymis."  There is no evidence in 
the claims file contradicting the opinion or suggesting that 
it is unreliable, incompetent or otherwise not creditable.  
In consideration of the foregoing, the Board finds that the 
veteran's left hydrocele and enlarged right epididymis are 
asymptomatic and warrant no more than noncompensable ratings.


C.  Conclusion

In reaching its decision, the Board has carefully considered 
the history of the veteran's residuals of a left ankle and 
foot injury, a left hydrocele and an enlarged right 
epididymis and possible application of other provisions of 38 
C.F.R., Parts 3 and 4 (pertaining to extra-schedular 
evaluation), notwithstanding whether the veteran or his 
representative requested such consideration.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  However, the 
Board finds that the record does not show these disabilities 
to be so exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

